Citation Nr: 1215896	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought.  

In July 2009 the Board remanded the case to the RO for further development.  In January 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

A pre-existing right knee disability underwent a permanent increase in severity during service, resulting in additional disability identified as degenerative joint disease of the right knee and right patellofemoral pain syndrome.


CONCLUSION OF LAW

Degenerative joint disease of the right knee and right patellofemoral pain syndrome was aggravated by service resulting in degenerative joint disease of the right knee and right patellofemoral pain syndrome.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative joint disease of the right knee and right patellofemoral pain syndrome, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he has a right knee disorder due to service.  Specifically, as reflected in a January 2012 Travel Board hearing transcript, the Veteran testified that he had had a right knee problem before service due to an injury that was repaired before service and was asymptomatic prior to military service; however, subsequent injuries to the right knee during service resulted in the onset of symptoms that have continued from then to the present and resulted in his current right knee disorder. 

The service treatment records show the following medical evidence regarding the claimed right knee disorder.  At the time of his August 1983 enlistment examination, the Veteran reported a medical history that he had had "trick" or locked knee (right knee) before service for which he underwent surgery at age 15 years, with no problems since.  

As part of the August 1983 enlistment examination, a consultation report of evaluation of the right knee shows that the Veteran reported a history of injury to the right knee in 1980 for which he then underwent a surgical procedure of medial meniscectomy.  The Veteran reported the knee had been fine since recovery from that surgery, and subsequently prior to service he had played various sports and other activities with no problems with the right knee.  On examination (consultation) of the right knee, the examiner noted findings of a three inch surgical scar.  The examiner also noted a number of normal findings.  X-ray examination was within normal limits.  The report contains an impression of status medial meniscectomy, right knee, asymptomatic.  

The Veteran was seen in April 1986 with complaints of right knee popping and stiffening.  Crepitus was noted when the patella was moved side to side.  The assessment at that time was chondromalacia of the right knee for which the Veteran was treated with Motrin.  The Veteran was seen again three times in August 1986 for complaints of right knee pain starting one week before the first visit.  Assessments that month included chronic knee pain, and right knee strain.  He was seen again in September 1986 and reported having a four month history of right knee pain, especially at the lateral aspect.  The assessment at that time was lateral collateral ligament sprain.

At the Veteran's March 1988 examination at release from active duty, in the report of medical history there is a notation of status post right knee medial meniscectomy, 1980.  The report of medical examination shows that the examiner found that clinical evaluation of the lower extremities was normal, and that the Veteran had scars of the right knee.  

In the Veteran's May 2005 application for benefits, he reported having had knee problems beginning in July 1985, when he was treated in service.

The Veteran had VA examination of his right knee and left knee in July 2006.  He Veteran reported a history of right knee repair of the medial meniscus in high school, and that later in 1986 during active duty he developed pain in the knees with prolonged running.  On examination, diagnostic test results included mild changes of degenerative joint disease.  After examination, the report contains a diagnosis of mild degenerative joint disease of the right knee with normal examination.

The Veteran underwent VA examination of his right knee in April 2010.  The Veteran reported that during service he had right knee pain for which Motrin was prescribed.  The Veteran reported he had present symptoms of intermittent swelling, and tenderness, but no drainage.  After examination, the report contains a diagnosis of right patellofemoral pain syndrome.  The examiner opined that the Veteran has intermittent right knee pain since service; however, since discharge from service-from 1988 until the present-there was no link for treatment for the right knee condition.  On that basis, the examiner opined that it was less likely that the Veteran's right knee condition was service related. 

At a January 2012 Travel Board hearing the Veteran testified that he sustained an injury to the right knee while on active duty.  He testified that while stationed on the USS Midway, quite a few times he hit his right knee on metal objects part of the doors of the ship.  Although he had had a right knee problem before service it had been repaired.  He testified in essence that due to the injuries in service he developed symptoms requiring treatment including that he started to use of pain medication such as Tylenol.  After service he continued to use such pain medication to self-medicate the right knee pain, pain which has continued since service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The law also provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  

If a pre-existing disorder is noted on entry into service, then service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)). 
In addition, if a Veteran served 90 days or more, and arthritis, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, then such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the August 1983 report of medical examination at service entry and the associated consultation report noted that the Veteran had a pre-existing status medial meniscectomy, right knee, asymptomatic.  As such, there is no presumption of soundness at service entry with respect to this knee condition.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  

As the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting right knee condition increased in severity during service.  See 38 C.F.R. § 3.306; VAOPGCPREC 3-2003 (July 16, 2003).  In this case, the distinct change in the level of severity, from asymptomatic at entrance to service in 1983, to the significant symptoms and assessments including right knee strain and lateral collateral ligament sprain shown beginning in April 1986, shows that the condition significantly increased in severity during service.    

There is, however, no clear and unmistakable evidence (obvious and manifest evidence) that the increase in disability was due to the natural progress of the pre-existing right knee disorder.  Importantly, the service treatment records show no indication of any symptoms of the right knee in the records prior to April 1986 on which to posit there being a "natural progress" of the condition during that time.  

Nor is the right knee symptomatology, found in service treatment records beginning in April 1986, shown to be temporary or intermittent flare-ups of the pre-existing asymptomatic right knee condition.  During treatment in September 1986, the Veteran associated his right knee symptoms to a four month history of right knee pain, which the provider assessed as lateral collateral ligament sprain.  Further, the Veteran has competently reported that the right knee symptoms, which he has associated with the service treatment record findings, continued since service, requiring self treatment with pain medication.

The evidence further shows that the presently diagnosed right knee symptomatology is linked to the right knee condition shown in the service treatment records beginning in 1986.  With respect to the continuity of right knee symptomatology since service, the Veteran's has provided statements and testimony which are competent as to the pain symptoms he has reported to have had since during service.  The board finds these reports to be fully credible as they are consistent with inservice treatment records and examination reports as discussed above.  

Given the inservice medical record evidence including assessments of chronic knee pain, right knee strain, and lateral collateral ligament sprain, the Board finds the Veteran's competent reports of a continuity of associated pain symptoms thereafter to the present is credible.  

Notably, the July 2010 VA examiner opined that the Veteran had intermittent right knee pain since service, albeit he further opined that it was not likely that the Veteran's right knee condition was service related, based on the absence of medical evidence of treatment after service.  Although post service there were no early post service medical records of treatment prior to the 2000s, the Veteran has credibly explained that he had self medicated his right knee pain symptoms since service.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id.  The Federal Circuit noted that in its role as a finder of fact, the Board may weigh the absence of contemporaneous records in accessing the credibility of lay evidence.  In this case, the Board finds the Veteran's report of a continuity (since service) of right knee pain symptoms and self treatment to be both competent and credible, and supports recent right knee diagnoses of right knee degenerative joint disease, and right patellofemoral pain syndrome.  

On that basis, the Board finds the Veteran's report of the continuity of right knee symptomatology on the matter of nexus based on continuity of symptoms, to be more probative than the opinion of the recent VA examiner on that matter, which was based merely on the lack of medical documentation of treatment.  Their absence has been adequately explained by the Veteran's credible testimony and statements of his early self treatment of the condition.  In light of the foregoing, the Board finds that the evidence supports the Veteran's claim.  


ORDER

Service connection for degenerative joint disease of the right knee and right patellofemoral pain syndrome is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


